Citation Nr: 0021777	
Decision Date: 08/16/00    Archive Date: 08/23/00

DOCKET NO.  96-00 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for chondromalacia left 
patella, including whether a reduction in the disability 
rating for chondromalacia left patella from 10 percent 
disabling to noncompensable, effective July 1, 1999, was 
proper. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Helinski, Counsel


INTRODUCTION

The veteran had active military service from January 1949 to 
December 1950.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which granted a 10 percent 
disability rating for the veteran's service-connected 
chondromalacia left patella.  A notice of disagreement as to 
that decision was received in September 1995, a statement of 
the case was issued in September 1995, and a substantive 
appeal was received in October 1995.  

During the pendency of the veteran's appeal for entitlement 
to an increased rating for chondromalacia left patella, rated 
as 10 percent disabling, the RO proposed to reduce the 
disability rating for the veteran's chondromalacia left 
patella from 10 percent disabling to noncompensable in a 
February 1999 rating decision.  After following proper due 
process procedures, the RO implemented that proposal in an 
April 1999 rating decision.  As such, the Board finds that 
included as a part of the issue of entitlement to an 
increased rating for chondromalacia left patella, rated as 10 
percent disabling from March 13, 1995, is the question of 
whether a reduction in the disability rating for 
chondromalacia left patella from 10 percent disabling to 
noncompensable, effective July 1, 1999, was proper.  The 
legal analysis to be used in addressing these two aspects of 
the appeal is different to some extent, and the following 
decision will therefore discuss the two matters separately. 


FINDINGS OF FACT

1.  In an April 1995 rating decision, the RO increased the 
disability rating for the veteran's chondromalacia left 
patella from noncompensable to 10 percent disabling, 
effective from March 13, 1995.  

2.  In an April 1999 rating decision, the RO reduced the 
disability rating for the veteran's chondromalacia left 
patella to noncompensable, effective from July 1, 1999.

3.  The preponderance of the evidence does not support a 
finding that the disability picture associated with the 
veteran's chondromalacia left patella has improved such that 
it does not result in slight recurrent subluxation or lateral 
instability.

4.  The preponderance of the evidence is against a finding 
that the disability picture associated with the veteran's 
chondromalacia left patella results in more than slight 
recurrent subluxation or lateral instability, or that it 
results in any limitation of motion. 

5.  The preponderance of the evidence is against a finding 
that there is arthritis of the left knee associated with the 
veteran's service-connected chondromalacia left patella.


CONCLUSIONS OF LAW

1.  The criteria for reduction in the disability rating for 
chondromalacia left patella from 10 percent disabling to 
noncompensable, effective July 1, 1999, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.344, 
4.1, 4.2, 4.10, 4.13, 4.71a, Diagnostic Code 5257 (1999).

2.  The criteria for entitlement to a disability rating for 
chondromalacia left patella in excess of 10 percent at any 
time have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, including § 4.71a, Diagnostic Code 
5257 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

When a veteran is seeking an increased rating, such an 
assertion of an increase in severity is sufficient to render 
the increased rating claim well-grounded.  Proscelle v. 
Derwinski, 2 Vet.App. 629, 632 (1992).  After reviewing the 
additional development accomplished as a result of the 
Board's September 1997 remand, including the report of VA 
examination in December 1998, the Board finds that the duty 
to assist the veteran has been met.  38 U.S.C.A. § 5107(a).

Factual Background.

In a June 1951 rating decision, the veteran was granted 
service connection for chondromalacia left patella, and a 10 
percent rating was assigned from December 1950.  A July 1957 
VA examination report reveals that the veteran was noted to 
walk without a limp, although he complained that his knee 
would swell after walking and standing for a long period of 
time.  There was no objective findings of swelling, no 
atrophy, and no limitation of motion.  There was also no 
tenderness on palpation, and no crepitus.  There was a well-
healed scar on the medial aspect of the left knee, 
asymptomatic, residuals of knee surgery.

In light of the findings in the July 1957 VA examination 
report, in a September 1957 rating decision, the RO reduced 
the rating for the veteran's chondromalacia left patella from 
10 percent disabling to noncompensable, effective from 
February 1956.  

In March 1995, the RO received the veteran's claim for an 
increased rating for his chondromalacia left patella 
disability.  A VA outpatient treatment records dated in May 
1995, indicates that the veteran complained of persistent 
problems with his left leg, although there were no 
accompanying clinical findings or diagnoses.  

In July 1995, the veteran underwent a VA examination and was 
diagnosed with status post remote surgery, left knee, 
probably for chondromalacia, and degenerative joint disease 
of the left knee.  The veteran indicated that he had injured 
his left knee in service, and subsequently underwent surgery.  
He presently complained of pain in the left knee if he walked 
any distance, although he indicated that he could walk for a 
half mile without difficulty.  The veteran also complained 
that the left knee would occasionally give way once or twice 
a month, and cause him to fall.  The examination revealed no 
swelling of the left knee, but there was some deformity of 
the left knee suggesting degenerative changes.  There was 
also some loose motion in the left knee joint with slight 
subluxation of about five millimeters.  Flexion was to 145 
degrees, and extension was to zero degrees.  An x-ray report 
revealed minimal arthritic changes, which the examiner 
indicated were consistent with the veteran's age. 

In light of the July 1995 VA examination report, in an August 
1995 rating decision the RO increased the disability rating 
for the veteran's service-connected chondromalacia left 
patella to 10 percent disabling, effective from March 1995.  
The veteran disagreed with that rating, and initiated this 
appeal.  The veteran maintains that his left knee "is so 
unstable it often buckles and gives out, ... forcing [him] to 
fall."  He also maintains that his knee becomes swollen, 
red, and hot.  

VA outpatient treatment records reflecting treatment from 
March 1995 to September 1996, reflect that the veteran was 
seen on a few occasions with complaints of pain.  VA 
outpatient treatment records reflecting treatment from 
January 1997 to November 1997, are negative for any 
complaints or treatment of a knee disorder.  

Most recently, in December 1998, the veteran underwent an 
additional VA examination.  He complained of anterior, 
medial, and lateral knee pain, with occasional swelling.  He 
reported that his knee would occasionally "give way," but 
he denied any locking or clicking sensations.  Physical 
examination revealed that the left lower extremity was 
neurovascularly intact.  There was a healed scar on the 
medial aspect of the left knee.  The left knee manifested 
full range of motion, and there was no effusion, no joint 
line tenderness, and no tenderness to palpation.  The knee 
was also stable to ligamentous examination.  An x-ray of the 
left knee revealed no degenerative changes.  The impression 
was left knee pain, which the examiner opined was unrelated 
to the veteran's service history.  

In light of the December 1998 VA examination report, in a 
February 1999 rating decision, the RO proposed to reduce the 
disability rating for the veteran's chondromalacia left 
patella from 10 percent disabling to noncompensable.  By VA 
letter dated in February 1999, the veteran was notified of 
the proposed reduction, and provided an opportunity to 
present additional evidence and/or appear at a hearing to 
present argument in support of his claim.  The veteran did 
not submit any additional evidence or request a hearing 
within the 60 day required time period, and in an April 1999 
rating decision, the RO implemented the proposed action, and 
decreased the disability rating for chondromalacia left 
patella from 10 percent to noncompensable, effective from 
July 1999.  The veteran expressed his disagreement with that 
action in a statement received at the RO in April 1999.

I.  Rating Reduction.

As a preliminary matter, the Board finds that the RO 
satisfied the procedural requirements for rating reductions, 
set forth in 38 C.F.R. § 3.105(e) and (h), regarding notice 
and an opportunity for a predetermination hearing.

The Board also notes that in order for VA to reduce certain 
service-connected disability ratings which have continued for 
5 years or more at the same level, the requirements of 
38 C.F.R. § 3.344(a) and (b) must be satisfied.  38 C.F.R. 
§ 3.344(c).  The duration of a rating is measured from the 
effective date assigned that rating until the effective date 
of the actual reduction.  See Brown v. Brown, 5 Vet. App. 
413, 418 (1993).  However, for disability ratings in effect 
for less than 5 years, as in the present case, the provisions 
of 38 C.F.R. § 3.344(a) and (b) are not applicable. 

The United States Court of Appeals for Veterans Claims (known 
as United States Court of Veterans Appeals, prior to March 1, 
1999) (hereinafter, "the Court") has held in Brown, that 
based on 38 C.F.R. § 4.13, in any rating reduction case it 
must be ascertained, based upon a review of the entire 
recorded history of the condition, whether the evidence 
reflects an actual change in the disability and whether the 
examination reports reflecting such change are based upon 
thorough examinations.  See Brown, 5 Vet. App. at 420-421.  
Additionally, in any rating reduction case not only must it 
be determined that an improvement in a disability has 
actually occurred, but that such improvement reflects 
improvement in ability to function under ordinary conditions 
of life and work.  Id., see 38 C.F.R. §§ 4.2, 4.10.  
Furthermore, a claim as to whether a rating reduction was 
proper must be resolved in the veteran's favor unless the 
Board concludes that the preponderance of the evidence 
supports a finding of improvement in the disability picture.  
Id., citing Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).  
The Board emphasizes that, as described above, a rating 
reduction case focuses on the propriety of a rating 
reduction, and is not the same as an increased rating issue.  
Id., citing Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).  

The Board has reviewed the medical history of the veteran's 
chondromalacia left knee.  Significantly, the July 1995 
examination report referenced some slight subluxation.  
Further, the veteran has consistently complained over the 
past several years of occasional giving way of the knee.  On 
the other hand, the December 1998 examination apparently did 
not reveal any instability of the knee, although the veteran 
again complained of occasional giving way.  

The veteran's knee disability has been rated under the 
criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5257, which 
provides for a 10 percent rating for knee impairment 
manifested by slight recurrent subluxation or lateral 
instability.  A 20 percent rating requires evidence of 
moderate subluxation or lateral instability.

The Board is presented with an evidentiary record which 
essentially is comprised of two VA examination reports.  The 
July 1985 report documents slight subluxation which warrants 
a 10 percent rating under Code 5257.  The December 1998 
examination does not.  As noted earlier, when the question 
involves the propriety of a rating reduction, the burden is 
on VA to show by a preponderance of the evidence that there 
has been improvement sufficient to support the reduction.  VA 
has not met that higher standard of proof in this case.  If 
anything, the two examination reports would lead to a 
conclusion that the negative evidence and the positive 
evidence are in a state of equipoise.  Accordingly, the Board 
concludes that the reduction from 10 percent to 
noncompensable was not warranted and that the 10 percent 
evaluation should be restored, effective July 1, 1999. 


II.  Increased Rating.

Having found that the reduction in the 10 percent rating was 
not warranted, the Board is left with the question of whether 
an evaluation in excess of 10 percent is warranted for the 
service-connected left knee disability. 

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for the higher rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Based on a review of the medical evidence of record, the 
Board finds that there is no basis to assign a rating in 
excess of 10 percent.  As discussed earlier, the July 1995 VA 
examination revealed slight subluxation which was described 
by the examiner as being about 5 millimeters.  There is no 
persuasive evidence showing more than slight subluxation.  In 
fact, the December 1998 VA examination did not document any 
instability.  Further, VA outpatient clinical records 
essentially refer to knee pain, but do not suggest more than 
slight lateral instability or subluxation.  The Board 
therefore finds that a rating in excess of 10 percent is not 
warranted under Code 5257. 

The Board notes here that the medical evidence of record has 
consistently reflected essentially full range of motion for 
the left knee.  See 38 C.F.R. § 4.71, Plate II (0 to 140 
degrees).  In the absence of evidence of flexion limited to 
45 degrees or less or extension limited to 15 degrees or more 
there is no basis to assign a rating in excess of 10 percent 
under Diagnostic Codes 5260-5261, which rate limited motion 
of the knee.  Moreover, while the veteran has complained of 
pain, the medical evidence has not shown any additional 
functional loss due to pain, even during flare-ups, which 
would more nearly approximate the limitation of motion 
required for a rating in excess of 10 percent.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  Under the facts of this case, application of Codes 
5260, 6261 would therefore be of no benefit to the veteran. 

At this point, the Board acknowledges in certain cases, a 
separate disability rating may be assigned where a veteran is 
rated under Code 5257 for instability and there is also 
evidence of arthritis.  See VAOPGCPREC 23-97 (July 1, 1997).  
However, while the July 1995 VA exam referred to x-ray 
findings of minimal arthritic changes, it was reported that 
these changes were consistent with the veteran's age.  This 
suggests to the Board that the x-ray findings were not 
indicative of arthritis associated with the service-connected 
disability, but due to the normal aging process.  Moreover, 
it is noted that the December 1998 VA examination apparently 
resulted in a finding of no degenerative changes in the knee.  
The Board therefore finds that the preponderance of the 
evidence is against entitlement to a separate rating for 
arthritis of the left knee.  In fact, as already discussed, 
as there is no evidence of compensable limitation of motion 
of the left knee or objective evidence of painful motion, 
even if it is assumed that there is arthritis associated with 
the service-connected disability, there would be no basis for 
a separate evaluation for arthritis.

In reaching the foregoing determination, the Board has 
considered the clinical manifestations of the veteran's 
service-connected chondromalacia left patella, and its effect 
on the veteran's earning capacity and his ordinary activity.  
See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  In conclusion, the 
preponderance of the evidence, as previously discussed, is 
against entitlement to a rating in excess of 10 percent.  
Should the veteran's disability picture change in the future, 
he may be assigned a higher rating.  See 38 C.F.R. § 4.1. 

The Board has considered the provisions of 38 U.S.C.A. 
§ 5107(b) in rendering the foregoing decision, but there is 
not such a state of equipoise of the positive evidence and 
the negative evidence to otherwise warrant entitlement to a 
rating in excess of 10 percent. 

Finally, the veteran does not contend, nor does the record 
reflect otherwise, that the veteran's service-connected 
chondromalacia left patella has adversely affected his 
employability, beyond that contemplated in the VA Schedule 
for Rating Disabilities, which is premised on the average 
impairment in earning capacity.  In other words, the Board 
does not find it impracticable to apply the regular schedular 
standards, and finds no basis to warrant consideration of an 
extra-schedular rating under 38 C.F.R. § 3.321(b).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Entitlement to restoration of a 10 percent rating for the 
veteran's service-connected chondromalacia left patella, 
effective July 1, 1999, is warranted.  To this extent, the 
appeal is granted. 

Entitlement to a rating in excess of 10 percent for the 
veteran's service-connected chondromalacia left patella is 
not warranted.  To this extent, the appeal is denied. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

